DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination does not teach the cryocooler according to claim 12, further comprising “wherein the first magnetic regenerator material and the second magnetic regenerator material are each magnetized by an external magnetic field, wherein a first magnetization amount Mmax of the first magnetic regenerator material and a second magnetization amount M2 of the second magnetic regenerator material are generated, and the first magnetization amount Mmax is larger than the second magnetization amount M2, and wherein when a product of the electrical conductivity and the thickness in the first shield portion is expressed by (σ*t) max, and a product of the electrical conductivity and the thickness in the second shield portion is expressed by (σ*t)2, the tubular magnetic shield satisfies M2/Mmax(σ*t) max =< (σ*t)2 =<(σ*t)max, wherein σ is electrical conductivity and t is the thickness of the tubular magnetic shield”
The closest prior art of record is discussed below.


	a cooling stage (Fig. 7, 85)
	a cylinder (84) which includes the cooling stage on a terminal of the cylinder (lowest end of the cylinder);
	a displacer (86) which includes a magnetic regenerator material (26, 27 and 18) and is accommodated in the cylinder so as to be able to reciprocate in the cylinder; and
	a tubular magnetic shield (70);
	wherein the tubular magnetic shield;
wherein the displacer includes a first magnetic regenerator (Fig. 7, 27) and a second magnetic regenerator (Fig. 7, 28) which are disposed at positions different from each other in an axial direction (vertical direction on unlabeled dotted axis shown in Fig. 7); wherein the tubular magnetic shield includes a first shield portion (portion of 70 which surrounds 27) which surrounds the first magnetic regenerator material and a second shield portion (portion of 70 which surrounds 28) which surrounds the second magnetic regenerator material.  



    PNG
    media_image1.png
    973
    801
    media_image1.png
    Greyscale

Figure 1:  Fig. 7 of Xu.

Saito et al. (US 2009/0302844) teaches a cryocooler (See in Fig. 5, 6 an d7) including a magnetic shield (27) surrounding a cylinder of the cryocooler, wherein the magnetic shield is made of a normal conductor (oxygen free copper in paragraph 0071; furthermore, important to not is “a normal conductor” is interpreted, in view  of Applicant’s disclosure, as am aterial which does not experience superconductivity at a temperature of 4K; see Applicant’s disclosure 0032 which specifies high purity oxygen as an example, “In the present specification, a material which does not transition5 to superconductivity even after the material is cooled to 4 K is referred to as the normal conductor.”)

Nemoto et al. (US 7,323,963) teaches GM cryocooler (7), wherein a tubular magnetic shield (17) is located on the outside of a cylinder (second stage cylinder near cold head 9 of cryocooler 7) of the cryocooler.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763